Citation Nr: 9919735	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-11 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


REMAND

The veteran served on active duty from September 1977 to 
September 1982.

The veteran claims that he injured his left hip during active 
service when a pallet of artillery rounds fell off a truck 
and onto him.  He further contends that he has had hip 
problems since that time, both during service and after 
service discharge.  Service medical records do not show 
treatment for a left hip disorder, although right hip pain is 
noted.  Furthermore, the veteran indicated during his service 
separation physical examination that he had a history of 
swollen or painful joints, without further elaboration.  
During his September 1996 personal hearing before the Board 
of Veterans' Appeals (Board), he testified that he was 
treated for a hip disorder at Fort Hood, Texas, as well as 
other military installations, beginning in early 1983 
following service discharge until 1988, in his status as a 
civilian dependent of his Army spouse.  This case was 
previously reviewed by the Board, and remanded in November 
1996 for further action by the RO.  As part of that remand, 
the RO was instructed to obtain the veteran's medical records 
for the period of 1982 to 1988, while a military dependent 
from the medical treatment facility at Fort Hood, Texas.  The 
RO was also instructed to obtain the records of the veteran's 
recent medical treatment.    

The RO sought information regarding the veteran's dependent 
medical treatment records from the Civilian Personnel Records 
(CPR) branch of the National Personnel Records Center (NPRC) 
in St. Louis, Missouri, which requested more information 
regarding the veteran and his medical treatment in order to 
search its archives.  Specifically, CPR requested that the RO 
complete the National Archives and Records Administration 
(NA) Form 13042 that was sent to the RO in December 1997.  
Without completing this form, or requesting the veteran to do 
so, the RO again requested CPR to locate the veteran's 
medical records.  CPR again responded, in March 1998, that 
more information was needed to search for the veteran's 
records.  The record does not show that the RO took any 
action requested by CPR to obtain the veteran's treatment 
records.  The Board also notes that the veteran's medical 
records from several VA medical centers were received by the 
RO after being requested.  However, the Board does not find 
any evidence of a response from the VA treatment facility in 
New Orleans, Louisiana.
  
To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should comply with the 
requests by National Personnel Records 
Center, Civilian Personnel Records, to 
submit additional information regarding 
the veteran's medical treatment as a 
military dependent following service 
discharge.  If necessary, the RO should 
obtain additional information from the 
veteran before submitting the requested 
NA Form 13042.

2.  The RO should request all of the 
veteran's medical treatment records from 
VA medical facilities in New Orleans, 
Louisiana, as well as any additional 
records that the veteran has informed the 
RO that exist, yet have not been received 
by the RO for review.  

3.  The RO should review the veteran's 
claim after obtaining any additional 
information.  If the benefit sought on 
appeal remains denied, the RO should 
furnish to the appellant and his 
representative a supplemental statement 
of the case and give them the opportunity 
to respond thereto.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purpose of this REMAND is to 
ensure compliance with due process consideration.  The Board 
intimates no opinion as to the ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


